1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      HONGHUI DENG,
7
                           Plaintiff,
8                                                       2:19-cv-00871-JCM-CWH
      vs.                                               ORDER
9     BRENT HATHAWAY, an individual; NANCY
      RAPOPORT, an individual; DIANE CHASE, an
10
      individual ; NGAI PINDELL, an individual; LEN
11
      JESSUP, an individual ; STATE OF NEVADA
      ex rel. BOARD OF REGENTS OF THE
12    NEVADA SYSTEM OF HIGHER
      EDUCATION, on behalf of the UNIVERSITY
13    OF NEVADA, LAS VEGAS.

14                         Defendants.

15

16          Before the court is the Joint Statement Regarding Settlement/Early Neutral Evaluation (ECF NO.

17   12).

18          Accordingly,

19          IT IS HEREBY ORDERED that a status hearing is scheduled for 11:00 AM, December 16, 2019,

20   in Courtroom 3D.

21

22          DATED this 12th day of June, 2019.
                                                              _________________________
23                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
24

25
